DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 14 April 2022.

Response to Amendment
Claims 1, 2, 5, 6, 8-11, and 13-19 have been amended. Claims 3, 12, and 20 have been cancelled. Claims 1-2, 4-11, 13-19 are pending.
In response to the amendments to the specification, the objections thereto presented in the previous action (Non-Final Rejection filed on 15 November 2021) have been withdrawn. In response to the filing of replacement drawing sheets, the objections to the drawings are withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn. However, not all rejections presented under 35 USC 112(b) can be withdrawn, as some rejections were not resolved by amendment. In view of the identification of further sources of indefiniteness in the claims, the action is presented as a Non-Final Rejection.

Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended as suggested by the examiner (Remarks, p. 14/15, “Claim Rejections”). 
In response, certain of the rejections of claims under 35 USC 112(b) have not been substantially amended to overcome the rejections. For example, the term “small” was indicated as a source of indefiniteness in claim 2 (Non-Final Rejection filed on 15 November 2021), but the claim has not been amended accordingly. Likewise, the term “high” remains in claim 5. In addition, the claim still does not relate the two instances of “other impurity components” to each other.
Rejections not addressed by the amendments are maintained and are presented below, along with additional rejections under 35 USC 112(b).

Claim Objections
Claims 1-2, 8-9, 11, 13 and 15-19 are objected to because of the following informalities:  
Claim 1: In line 2, Applicant is respectfully advised to provide a parenthetic statement to provide the basis of the initialism “MOCVD,” as has been done for “FTrPSA” to facilitate understanding of the claim. In line 3, Applicant is respectfully advised to revert to a colon following “comprising the following procedures.” In addition, Applicant is respectfully advised to remove superfluous spacing throughout the claims, such as the spacing around the comma or the colon in line 3, the extra spacing in lines 4, 9, etc. (e.g. “concentration procedurewherein (s) are in a desorption and regeneration step” or similar to improve grammar and to acknowledge that “multi-tower” may only leave one remaining tower where “multi” relates to two towers. Before step 1d, Applicant is respectfully advised to clarify that the “adsorbed phase gas that is an ammonia-rich concentrated gas” of step 1c that forms liquid ammonia in step 1d is desorbed prior to the introducing of step 1d. In step 1f, Applicant is respectfully advised to recite “wherein the remaining adsorption tower(s) of the multi-tower PSA ammonia gas purification unit” to disambiguate the towers of steps 1f and 1c.
Claims 2, 8, 9, 11, 13, 15, and 17-19: Applicant is respectfully advised to remove superfluous spacing, as discussed above.
Claim 8: Near the end of the claim, it appears that “the yield” is a misstatement of “a yield.”
Claim 9: In lines 4-5, “the two stages . . . comprises” appears to be a misstatement of “the two stages . . . comprise.”
Claim 11: In lines 4-5, “the two stages . . . comprises” appears to be a misstatement of “the two stages . . . comprise.” The claim recites, “a part of the non-adsorbed phase intermediate gas . . . and the other part of the non-adsorbed phase intermediate gas.” This construction presupposes two parts, but two parts are not recited. Applicant is respectfully advised to amend “the other part” to “another part” or “a remainder.”
Claim 16: “the ammonia-rich concentrated gas . . . in introduced” appears to be a misspelling of “the ammonia-rich concentrated gas . . . is introduced.”
Claim 19: “the adsorbed small amount of water and other adsorption impurity components are subjected to regeneration . . . and rinsing . . . and is then exhausted” appears to be a misstatement of “the adsorbed small amount of water and other adsorption impurity components are subjected to regeneration . . . and rinsing . . . and are then exhausted.” At the end of the claim, Applicant is respectfully advised to provide the word “wherein” before “when three towers are working” to maintain the grammatical structure of a sentence. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: condensation and freezing unit in claim 1 (step “d”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “condensation and freezing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “condensation and freezing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a condenser, an evaporator condenser and a freezer.” (p. 11, lines 1-2).
Claim limitation “pretreatment unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “to remove catcher, dust, particles, oil mist and other impurities” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a dust remover, a particle removing filter, and an oil mist removing catcher (p. 17, lines 4-5). 
Claim limitation “ammonia gas purification equipment” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “equipment” coupled with functional language “ammonia gas purification” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a metal getter purifier, an adsorbent purifier carrying a metal oxide active component, or coupling of an adsorbent and a metal getter (p. 9, lines 4-6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The claim recites “a feed gas” in steps 1a and 1b, but in a PSA step 1c, the claim recites that “the feed gas from the pretreatment procedure is compressed.” Applicant is respectfully advised to provide a new term for the “feed gas” of step “1c” since this “feed gas” must have a different composition than the “feed gas” upstream of the pretreatment procedure. This rejection was previously presented as an objection (Non-Final Rejection, p. 4, bottom). For the purposes of examination only, these elements will be interpreted as given distinct names. Applicant is respectfully advised to amend “the feed gas” in the dependent claims as appropriate. In step 1g, lines 1-4, the claim recites, “a pressure meeting the requirement of the MOCVD manufacturing process.” There is insufficient antecedent basis for “the requirement.” For the purposes of examination only, the claim will be interpreted as reciting “a pressure requirement.” In, lines 7-8 of 1g, it is also unclear what is meant by “the requirement of the ammonia gas in the MOCVD.” See the previous action at p. 13, line 1. In addition, between these two instances, it is not clear how “the requirement of the MOCVD manufacturing process” and “a pressure condition meeting the requirement of the ammonia gas in the MOCVD manufacturing process” are different.
Claims 2, 4-11, 13-19 are rejected because of their dependence from claim 1.
Claim 2: The term “small” in line 4 is a relative term which renders the claim indefinite.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, a small quantity of metal ions, particles, arsine, methane, water, carbon monoxide, carbon dioxide, oxygen and other impurity components will be interpreted as a quantity comprising 1% of the feed gas (p. 16, line 24). See the rejection in the previous action.
Claim 5: The term “high” in line 4 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, since line 7 does not recite “the other impurity components” in acknowledgement of the apparent antecedent in line 4, it is unclear whether these terms reference the same entities (e.g., it is unclear whether “other impurity components” in each case reference the same components). See the rejection in the previous action.
Claim 8: The claim recites, “after the adsorption tower adsorption step ends and before a pressure equalizing dropping or normal flowing control of the desorption and regeneration step starts, an ultra-pure ammonia gas from the PSA ammonia extraction procedure is used for replacement, to improve the yield of the ammonia gas.” These limitations are indefinite because: (i) the text is narrative and requires presupposed ending and starting times not previously recited; (ii) it is unclear how the limitations of the claim are to be integrated into the previously recited process, e.g., it is unclear if these steps occur prior to the condensation and freezing procedure, and it is unclear how the ultra-pure ammonia gas relates to the ammonia-rich concentrated gas, (iii) it is unclear what is meant by “used for replacement”; (iv) it is unclear what “a pressure equalizing dropping or normal flowing control of the desorption and regeneration step” is; (v) it is unclear what the basis of comparison is for “to improve the yield”; and (vi) it is unclear what the intended antecedent for “the ammonia gas” is. It is unclear how these limitations are to be interpreted. See the rejection in the previous action.
Claim 9: The claim recites (lines 3-4), “the medium-shallow temperature PSA concentration procedure is composed of two stages of PSA systems.” It is unclear how a procedure can be composed of systems. It is also unclear how “two stages of PSA systems” relates to the apparent antecedent, “a multi-tower PSA concentration unit” (step 1c). Lines 8-9, the claim recites, “the adsorption exhaust gas exhausted from the non-adsorbed phase gas flows out.” It is unclear what is meant by “the adsorption exhaust gas exhausted from the non-adsorbed phase gas” because it is unclear how a gas can exhaust a gas. The claim recites, “the first-stage PSA to be treated.” It is unclear how a PSA stage can be treated, noting that a “stage” is a “tower” (p. 15, line 6). It is unclear how these limitations are to be interpreted. The end of the claim recites, “an ammonia-rich concentrated gas flows out of a bottom of the adsorption tower of the second-stage PSA and is introduced into the condensation and freezing procedure.” It is unclear if “an ammonia-rich concentrated gas” is the same gas as “an ammonia-rich concentrated gas” of steps c and d of claim 1. For the purposes of examination only, these gases will be interpreted to be the same gas.
Claim 10 is rejected because of its dependence from claim 9.
Claim 10: The claim recites, “after the adsorption step ends and before the pressure equalizing dropping or normal flowing control of the desorption and regeneration step starts, a replacement step is added in the adsorption tower of the second-stage PSA, in which the ultra-pure ammonia gas from the PSA ammonia extraction procedure is used as a replacement gas, for improving the yield of the ammonia gas in this procedure to be 80-90% or higher.” These limitations are indefinite because: (i) the text is narrative and requires presupposed ending and starting times not previously recited; (ii) it is unclear how the limitations of the claim are to be integrated into the previously recited process, e.g., it is unclear if these steps occur prior to the condensation and freezing procedure, and it is unclear how the ultra-pure ammonia gas relates to the ammonia-rich concentrated gas, (iii) it is unclear what is meant by “used as a replacement gas”; (iv) it is unclear what “pressure equalizing dropping or normal flowing control of the desorption and regeneration step” is; (v) it is unclear what the basis of comparison is for “for improving the yield”; (vi) it is unclear what the intended antecedent for “the ammonia gas” is; and (vii) it is unclear how a replacement step can be added in an adsorption tower. It is unclear how these limitations are to be interpreted. See the rejection in the previous action.
Claim 11: The claim recites (lines 3-4), “the medium-shallow temperature PSA concentration procedure is composed of two stages of PSA systems.” It is unclear how a procedure can be composed of systems. It is also unclear how “two stages of PSA systems” relates to the apparent antecedent, “a multi-tower PSA concentration unit” (step 1c). 
The claim recites, “a desorbed gas is desorbed in an adsorption tower of the first-stage PSA and flows out of a bottom of the adsorption tower of the first-stage PSA and is fed into the condensation and freezing procedure.” The claim depends from claim 1, which recites, “to form an adsorbed phase gas that is an ammonia-rich concentrated gas,” and “executing a condensation and freezing procedure, wherein the ammonia-rich concentrated gas is introduced into a condensation and freezing unit to form liquid ammonia” (step 1d, with superfluous spaces removed). It is unclear if “a desorbed gas . . . fed into the condensation and freezing procedure” is the same gas as “an ammonia-rich concentrated gas . . . introduced into a condensation and freezing unit” of steps c and d of claim 1. For the purposes of examination only, these gases will be interpreted to be the same gas.
Claim 12: The claim recites, “to meet the atmospheric control standards for discharge to the atmosphere.” There is insufficient antecedent basis for “the atmospheric control standards.” For the purposes of examination only, the claim will be interpreted as reciting “to meet 
Claim 15: The claim recites, “an ammonia gas rectification procedure is used to replace the condensation and freezing procedure.” The claim depends from claim 1, which recites, “executing a condensation and freezing procedure.” Therefore, it is unclear how “to form liquid ammonia” can be related to claim 15, or how “an impurity component . . . is fed outside an area for treatment” can be related to claim 1.
Claim 16 is rejected because it depends from claim 15. 
Claim 16: The claim is generally narrative an indefinite, e.g., in “a part of the ammonia gas returns to the condenser for reflux; a non-condensable gas escaping from the condenser . . . is mixed with the adsorption waste gas flowing,” verb tenses change (returns/escaping/is mixed), an escaping non-condensable gas is introduced without explanation, and an adsorption waste gas is recited without sufficient antecedent basis. Applicant is respectfully advised to positively recite method steps and feed and product streams for each unit operation so that the method of the claim can be clearly understood.
Claim 17: The claim recites a reaction for removing oxygen from “a small amount of oxygen” in “an industrial ammonia gas” “before the PSA ammonia extraction procedure,” but “an industrial ammonia gas” is previously recited in claim 1, and since the claims describe a continuous process (e.g., p. 20, line 14), it is unclear what is meant by “before.” “Small” is a relative term that renders the claim indefinite. In line 5, it is unclear what is meant by “for removing oxygen in a working condition.” The claim recites “the operating temperature” for the removing “before” the PSA ammonia extraction procedure, but since no unit operation is recited for the procedure, it is unclear where the operating temperature must occur. The claim recites an oxygen that is “reduced,” but it is not clear what the basis of comparison is. The claim recites, “the oxygen-removed ammonia gas the multi-tower PSA ammonia gas purification unit,” which lacks a verb, so the meaning of the claim is unclear. It is unclear how the claim is to be interpreted. Applicant is respectfully advised to clearly recite the relationships between the claim elements of claim 17 and those of claim 1.
Claim 18: Claim 18: The claim recites that “the liquid ammonia formed in the condensation and freezing procedure . . . is introduced to a liquid phase adsorption procedure” and “an obtained dehydrated liquid ammonia . . . is fed to the ammonia gas purification procedure.” However, claim 1 recites, “the liquid ammonia is introduced into a liquid ammonia vaporization unit to form an industrial ammonia gas” that “is introduced into at least one adsorption tower of a multi-tower PSA ammonia gas purification unit . . . to form a non-adsorbed phase gas that is an ultra-pure ammonia gas” used in “an ammonia gas purification procedure.” In line 14, the claim recites “the adsorption tower,” but the apparent antecedent is “two or three towers,” so there is insufficient antecedent basis for this limitation. It is unclear how these limitations relate to the liquid ammonia vaporization unit, the at least one adsorption tower, and the ultra-pure ammonia gas of claim 1. Applicant is respectfully advised to clearly recite the relationships between the claim elements of claim 18 and those of claim 1.
Claim 19 is rejected because of its dependence from claim 18.
Claim 19: In line 3, “small” is a relative term which renders the claim indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15: The claim recites, “an ammonia gas rectification procedure is used to replace the condensation and freezing procedure.” The claim depends from claim 1, which recites, “executing a condensation and freezing procedure.” Therefore, the claim fails to include all the limitations of the claim upon which it depends.
Claim 16 is rejected because it depends from claim 15. 
Claim 18: The claim recites that “the liquid ammonia formed in the condensation and freezing procedure . . . is introduced to a liquid phase adsorption procedure” and “an obtained dehydrated liquid ammonia . . . is fed to the ammonia gas purification procedure.” However, claim 1 recites, “the liquid ammonia is introduced into a liquid ammonia vaporization unit to form an industrial ammonia gas” that “is introduced into at least one adsorption tower of a multi-tower PSA ammonia gas purification unit . . . to form a non-adsorbed phase gas that is an ultra-pure ammonia gas” used in “an ammonia gas purification procedure.” Therefore, the claim appears to fail to include the liquid ammonia vaporization unit, the at least one adsorption tower, and the ultra-pure ammonia gas.
Claim 19 is rejected because it depends from claim 18. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a method for extracting and recycling ammonia from an MOCVD process exhaust gas by FTIrPSA (full temperature range-pressure swing adsorption) comprising preparing a feed gas that is an exhaust gas in an MOCVD manufacturing process for a light emitting diode based on gallium nitride epitaxial wafer growth; pretreating the feed gas; executing a PSA concentration step at an operating pressure of 1.0-4.0 MPa and an operating temperature of 20-140°C; executing a condensation and freezing step to form liquid ammonia; executing a liquid ammonia vaporization step to form an industrial ammonia gas; executing a PSA ammonia extraction procedure at an operating pressure of 0.6-2.0 MPa and an operating temperature of 60-120°C; and executing an ammonia gas purification procedure at an operating temperature of 60-500°C to remove trace impurities to obtain a final electronic-level ammonia gas product (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Ding et al. (CN201520645U), which discloses a gas purification device capable of purifying raw liquid ammonia ([0002]) for a manufacturing process of semiconductor light-emitting diodes ([0005]) comprising an adsorber 3 and a molecular sieve adsorber 5 ([0020]). However, Ding does not specify a recycling process or a feed gas that is an exhaust gas in an MOCVD manufacturing process, and no suggestion is made to execute a “condensation and freezing” step after an adsorption step, since the feed ammonia is a liquid that is vaporized prior to the first adsorption step ([0013]), which is then subjected to the second adsorber through a buffer tank but not through a condenser ([0020]).
Related prior art He (CN102626580A) discloses a two-step pressure swing adsorption separation method ([0030]). However, the feed gas is a raw gas from a coking facility ([0004]).
Related prior art Zhong et al. (CN105749699A) discloses a gas purification process ([0002]) comprising a pretreatment process ([0095]) and sequential pressure swing adsorption processes ([0096], [0097]). However, the feed gas is an ethylene cracking gas ([0095]). Zhong teaches that the feed gas can comprise ammonia and ammonia-containing compounds ([0026], [0030]), but otherwise lacks any specifics regarding such a process. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772